DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This Office Action is sent in response to Applicant's Communication received on January 18, 2022.

Response to Arguments
Applicant’s arguments filed January 18, 2022, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made further in view of SUZUKI and OKAMOTO as explained below in section 35 U.S.C. 103.

Disposition of Claims
Claims 1-20 are pending in this application.
Claims 1-20 are rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over (OKAZAKI – US 2017/0241365 A1), in view of (MURAKAMI – US 2016/0230734 A1), further in view of (SUZUKI – US 2016/0265500 A1), further in view of (OKAMOTO – US 2013/0000599 A1).

With regard to claim 1, OKAZAKI discloses
A method for operating an engine, comprising: 
injecting a fuel to a cylinder ([0034])
the fuel injected in response to 
an engine stop request ([0034]: i.e. an at-time-of stopping injector 
control means 44 which controls fuel which is injected from the fuel injectors 
16 so that the engine phase, during stopping of the engine), 
engine speed being greater than a first threshold speed and less than a second threshold speed (Fig. 3A; [0044]), and 
fuel injection to the engine being ceased ([0046]).

But OKAZAKI does not explicitly and/or specifically meet the following limitations: 
A) injecting a fuel to a cylinder that is on an expansion stroke prior to the engine ceasing rotation

However, regarding limitation (A) above, specifically “…injecting a fuel to a cylinder that is on an expansion stroke…”, MURAKAMI discloses that the restart execution unit identifies the cylinder that is deactivated on its power stroke, based on the result of measurement performed by the crank angle sensor 57 before restarting the engine 10, and causes the injector 41 to inject a prescribed amount of fuel to the combustion chamber 18 of the cylinder that is deactivated on its power stroke.  Then, the restart execution unit causes the spark plug 45 to ignite an air-fuel mixture to obtain explosive power, thereby driving the crankshaft 16 using the piston 14 to restart the engine 10 ([0056]).

Further on, SUZUKI discloses/teaches an automatic stop control in which an injection of fuel from a fuel injection valve is stopped to stop a rotation of an engine when an automatic stop condition is satisfied.  Furthermore, the control unit performs a first injection, in which fuel is injected from the fuel injection valve of a cylinder in an expansion stroke, and an ignition operation for igniting the fuel injected by the first injection, when a restart demand occurs after an initiation of the automatic stop control (Abstract). The ignition start-up control is performed when the engine rotational speed has fallen to a level in which it is difficult to restart the engine by the usual control (a fuel injection and an ignition in a compression stroke) although the engine rotational speed has not yet reached "0" completely.  In accordance with the ignition start-up control, a fuel injection and an ignition are performed in a cylinder in an expansion stroke (hereafter, may be referred to as an "expansion stroke cylinder") so that a cylinder in a compression stroke (hereinafter, may be referred to as a "compression stroke cylinder") can get over the top dead center of the cylinder ([0005]).

Still further, OKAMOTO disclose/teaches an example of making a compression stroke cylinder inject fuel and ignite the fuel when a restart request is made before an engine (rotation) is stopped after an idle stop condition is satisfied and the engine rotation speed at that time is higher than a predetermined value and making the compression stroke cylinder and an expansion stroke cylinder inject fuel and ignite the fuel when the engine rotation speed is lower than the predetermined value ([0007]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of OKAZAKI injecting a fuel to a cylinder that is on an expansion stroke as taught by MURAKAMI, SUZUKI and OKAMOTO to enhance the engine restartability while reducing vibrations.

With regard to claim 9, OKAZAKI discloses 
A vehicle system comprising:
an internal combustion engine;
a controller including executable instructions stored in non-transitory memory that 
cause the controller to inject a fuel to a cylinder of the internal combustion engine ([0034]),
combust the fuel during in response to 
a speed of the internal combustion engine being above a first speed threshold and below a second speed threshold in response to a request to stop the internal combustion engine and
after ceasing fuel flow to cylinders of the internal combustion engine (OKAZAKI [0034, 0044, 0046]).

But OKAZAKI does not explicitly and/or specifically meet the following limitations: 
A) cause the controller to inject a fuel to a cylinder of the internal combustion engine that is on an expansion stroke prior to the engine ceasing rotation and combust the fuel during the expansion stroke

However, regarding limitation (A) above, MURAKAMI discloses that the restart execution unit identifies the cylinder that is deactivated on its power stroke, based on the result of measurement performed by the crank angle sensor 57 before restarting the engine 10, and causes the injector 41 to inject a prescribed amount of fuel to the combustion chamber 18 of the cylinder that is deactivated on its power stroke.  Then, the restart execution unit causes the spark plug 45 to ignite an air-fuel mixture to obtain explosive power, thereby driving the crankshaft 16 using the piston 14 to restart the engine 10 ([0056]).

Further on, SUZUKI discloses/teaches an automatic stop control in which an injection of fuel from a fuel injection valve is stopped to stop a rotation of an engine when an automatic stop condition is satisfied.  Furthermore, the control unit performs a first injection, in which fuel is injected from the fuel injection valve of a cylinder in an expansion stroke, and an ignition operation for igniting the fuel injected by the first injection, when a restart demand occurs after an initiation of the automatic stop control (Abstract). The ignition start-up control is performed when the engine rotational speed has fallen to a level in which it is difficult to restart the engine by the usual control (a fuel injection and an ignition in a compression stroke) although the engine rotational speed has not yet reached "0" completely.  In accordance with the ignition start-up control, a fuel injection and an ignition are performed in a cylinder in an expansion stroke (hereafter, may be referred to as an "expansion stroke cylinder") so that a cylinder in a compression stroke (hereinafter, may be referred to as a "compression stroke cylinder") can get over the top dead center of the cylinder ([0005]).

Still further, OKAMOTO disclose/teaches an example of making a compression stroke cylinder inject fuel and ignite the fuel when a restart request is made before an engine (rotation) is stopped after an idle stop condition is satisfied and the engine rotation speed at that time is higher than a predetermined value and making the compression stroke cylinder and an expansion stroke cylinder inject fuel and ignite the fuel when the engine rotation speed is lower than the predetermined value ([0007]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of OKAZAKI injecting a fuel to a cylinder that is on an expansion stroke as taught by MURAKAMI, SUZUKI and OKAMOTO to enhance the engine restartability while reducing vibrations.

With regard to claim 16, OKAZAKI discloses
A method for operating an engine, comprising: 
injecting a fuel to a cylinder, 
the fuel injected in response to 
an engine stop request, 
engine speed being greater than a first threshold speed and less than a second threshold speed, and 
fuel injection to the engine being ceased, where the fuel is injected at a crankshaft angle that is based on a desired crankshaft angle delay from end of fuel injection timing to timing of ignition of the fuel (OKAZAKI [0034, 0044, 0046]).

But OKAZAKI does not explicitly and/or specifically meet the following limitations: 
A) injecting a fuel to a cylinder that is on an expansion stroke prior to the engine ceasing rotation and combusting the fuel injected on the expansion stroke to change a crankshaft angle at which the engine ceases rotation

However, regarding limitation (A) above, MURAKAMI discloses that the restart execution unit identifies the cylinder that is deactivated on its power stroke, based on the result of measurement performed by the crank angle sensor 57 before restarting the engine 10, and causes the injector 41 to inject a prescribed amount of fuel to the combustion chamber 18 of the cylinder that is deactivated on its power stroke.  Then, the restart execution unit causes the spark plug 45 to ignite an air-fuel mixture to obtain explosive power, thereby driving the crankshaft 16 using the piston 14 to restart the engine 10 (MURAKAMI [0056]).

Further on, SUZUKI discloses/teaches an automatic stop control in which an injection of fuel from a fuel injection valve is stopped to stop a rotation of an engine when an automatic stop condition is satisfied.  Furthermore, the control unit performs a first injection, in which fuel is injected from the fuel injection valve of a cylinder in an expansion stroke, and an ignition operation for igniting the fuel injected by the first injection, when a restart demand occurs after an initiation of the automatic stop control (Abstract). The ignition start-up control is performed when the engine rotational speed has fallen to a level in which it is difficult to restart the engine by the usual control (a fuel injection and an ignition in a compression stroke) although the engine rotational speed has not yet reached "0" completely.  In accordance with the ignition start-up control, a fuel injection and an ignition are performed in a cylinder in an expansion stroke (hereafter, may be referred to as an "expansion stroke cylinder") so that a cylinder in a compression stroke (hereinafter, may be referred to as a "compression stroke cylinder") can get over the top dead center of the cylinder ([0005]).

Still further, OKAMOTO disclose/teaches an example of making a compression stroke cylinder inject fuel and ignite the fuel when a restart request is made before an engine (rotation) is stopped after an idle stop condition is satisfied and the engine rotation speed at that time is higher than a predetermined value and making the compression stroke cylinder and an expansion stroke cylinder inject fuel and ignite the fuel when the engine rotation speed is lower than the predetermined value ([0007]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of OKAZAKI injecting a fuel to a cylinder that is on an expansion stroke as taught by MURAKAMI, SUZUKI and OKAMOTO to enhance the engine restartability while reducing vibrations.

With regard to claim 2, OKAZAKI in view of MURAKAMI, SUZUKI and OKAMOTO discloses the method of claim 1, and further on OKAZAKI in view of MURAKAMI, SUZUKI and OKAMOTO also discloses:
where the first threshold speed and the second threshold speed vary with engine position, and further comprising: not injecting the fuel to the cylinder that is on the expansion stroke in response to the engine stop request and engine speed being less than the first threshold speed and less than the second threshold speed (OKAZAKI [0034, 0044, 0046]).

With regard to claim 3, OKAZAKI in view of MURAKAMI, SUZUKI and OKAMOTO discloses the method of claim 1, and further on OKAZAKI in view of MURAKAMI, SUZUKI and OKAMOTO also discloses:
combusting the fuel in the cylinder during the expansion stroke (MURAKAMI [0056]).

With regard to claim 4, OKAZAKI in view of MURAKAMI, SUZUKI and OKAMOTO discloses the method of claim 1, and further on OKAZAKI in view of MURAKAMI, SUZUKI and OKAMOTO also discloses:
determining an amount of air that is in the cylinder and determining an amount of the fuel to inject to the cylinder (MURAKAMI [0056]).

With regard to claim 5, OKAZAKI in view of MURAKAMI, SUZUKI and OKAMOTO discloses the method of claim 1, and further on OKAZAKI in view of MURAKAMI, SUZUKI and OKAMOTO also discloses:
determining a desired engine speed increase that is a result of expansion combustion in the cylinder (MURAKAMI [0056]).

With regard to claim 6, OKAZAKI in view of MURAKAMI, SUZUKI and OKAMOTO discloses the method of claim 5, and further on OKAZAKI in view of MURAKAMI, SUZUKI and OKAMOTO also discloses:
where the desired engine speed increase is a function of engine speed, barometric pressure, engine metal temperature, and engine oil temperature (MURAKAMI [0056]).

With regard to claim 7, OKAZAKI in view of MURAKAMI, SUZUKI and OKAMOTO discloses the method of claim 1, and further on OKAZAKI in view of MURAKAMI, SUZUKI and OKAMOTO also discloses:
combusting the fuel via a spark, the spark generated at a crankshaft angle that is a function of an exhaust valve opening angle, desired engine speed increase, and angle and the estimate of air trapped in the cylinder(MURAKAMI [0056]).

With regard to claim 8, OKAZAKI in view of MURAKAMI, SUZUKI and OKAMOTO discloses the method of claim 7, and further on OKAZAKI in view of MURAKAMI, SUZUKI and OKAMOTO also discloses:
where the crankshaft angle is also a function of a location of a peak cylinder pressure during the expansion stroke (MURAKAMI [0056]).

With regard to claim 10, OKAZAKI in view of MURAKAMI, SUZUKI and OKAMOTO discloses the vehicle system of claim 9, and further on OKAZAKI in view of MURAKAMI, SUZUKI and OKAMOTO also discloses:
additional executable instructions to determine a delay time between an end of injecting the fuel to the cylinder and generating a spark in the cylinder (OKAZAKI [0034, 0044, 0046]).

With regard to claim 11, OKAZAKI in view of MURAKAMI, SUZUKI and OKAMOTO discloses the vehicle system of claim 10, and further on OKAZAKI in view of MURAKAMI, SUZUKI and OKAMOTO also discloses:
additional executable instructions to determine a delay time from a time of generating the spark to a time of a peak pressure in the cylinder during the expansion stroke (MURAKAMI [0056]).

With regard to claim 12, OKAZAKI in view of MURAKAMI, SUZUKI and OKAMOTO discloses the vehicle system of claim 11, and further on OKAZAKI in view of MURAKAMI, SUZUKI and OKAMOTO also discloses:
additional executable instructions to determine an advance of the peak pressure in the expansion stroke from a first subsequent exhaust valve opening time for the cylinder after the peak pressure is generated (OKAZAKI [0034, 0044, 0046]).

With regard to claim 13, OKAZAKI in view of MURAKAMI, SUZUKI and OKAMOTO discloses the vehicle system of claim 9, and further on OKAZAKI in view of MURAKAMI, SUZUKI and OKAMOTO also discloses:
additional executable instructions to not inject the fuel in response to in response to the speed of the internal combustion engine being below the first speed threshold (OKAZAKI [0034, 0044, 0046]).

With regard to claim 14, OKAZAKI in view of MURAKAMI, SUZUKI and OKAMOTO discloses the vehicle system of claim 9, and further on OKAZAKI in view of MURAKAMI, SUZUKI and OKAMOTO also discloses:
where the speed of the engine is determined within a predetermined crankshaft angular window of the expansion stroke (MURAKAMI [0056]).

With regard to claim 15, OKAZAKI in view of MURAKAMI, SUZUKI and OKAMOTO discloses the vehicle system of claim 9, and further on OKAZAKI in view of MURAKAMI, SUZUKI and OKAMOTO also discloses:
additional instructions to estimate a cylinder air charge in the cylinder after the engine stop request (MURAKAMI [0056]).

With regard to claim 17, OKAZAKI in view of MURAKAMI, SUZUKI and OKAMOTO discloses the method of claim 16, and further on OKAZAKI in view of MURAKAMI, SUZUKI and OKAMOTO also discloses:
combusting the injected fuel and rotating the cylinder through bottom-dead-center of the expansion stroke (MURAKAMI [0056]).

With regard to claim 18, OKAZAKI in view of MURAKAMI, SUZUKI and OKAMOTO discloses the method of claim 17, and further on OKAZAKI in view of MURAKAMI, SUZUKI and OKAMOTO also discloses:
starting the engine via injecting fuel into a cylinder that is adjacent to the cylinder according to an order of combustion for the engine, the cylinder that is adjacent to the cylinder being on an expansion stroke when injecting fuel into the cylinder that is adjacent to the cylinder (OKAZAKI [0034, 0044, 0046]).

With regard to claim 19, OKAZAKI in view of MURAKAMI, SUZUKI and OKAMOTO discloses the method of claim 18, and further on OKAZAKI in view of MURAKAMI, SUZUKI and OKAMOTO also discloses:
where the engine is not rotating when injecting fuel into the cylinder that is adjacent to the cylinder (OKAZAKI [0034, 0044, 0046]).

With regard to claim 20, OKAZAKI in view of MURAKAMI, SUZUKI and OKAMOTO discloses the method of claim 16, and further on OKAZAKI in view of MURAKAMI, SUZUKI and OKAMOTO also discloses:
where the desired crankshaft angle delay from end of fuel injection timing to timing of ignition of the fuel is based on fuel rail pressure (MURAKAMI [0056]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2007/0062476 A1 – Ota [0004, 0104, 0108]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ruben Picon-Feliciano whose telephone number is (571)-272-4938.  The examiner can normally be reached on M-Th 9:00 am-6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on (571)272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RUBEN PICON-FELICIANO/Examiner, Art Unit 3747                                                                                                                                                                                                        
/GRANT MOUBRY/Primary Examiner, Art Unit 3747